Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Applicants argument that the reference of Davison does not teach an indicator means is not persuasive since one can use the pins in Davison as visual indicator.
Applicants argument that the reference Davison does not teach the indicator means extends away from an outer circumferential surface of the segment in the radial direction is not persuasive since applicant is only claiming that the indicator means extend away from an outer circumferential surface and not an outer diameter of the packing ring (this was explained to applicants representative, even if the applicant claims that the indicator means extend beyond an outer diameter of the packing ring would not place the case in condition for allowance, see reference 4258944 indicator mans as 34 which are tapered). 

    PNG
    media_image1.png
    365
    406
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison et al (US. 3,836,158).
Davison discloses a packing ring (figures) for a sealing device, comprising: at least two segments (e.g. 20, figures) that are arranged around a common main axis (see figures) and spaced apart from each other in a circumferential direction, wherein the packing ring has at least one indicator means (e.g. 24) that indicates a position of at least one of the segments in a radial direction perpendicular to the main axis of the packing ring. The indicator means comprises at least one indicator pin (e.g. pin 24), which is arranged on one of the at least two segments. The at least one indicator pin is arranged such that it extends away from an cuter circumferential surface (one of OC, see figure below) of the segment in the radial direction (figures). The at least one indicator pin is joined to the segment (24 in recess). The packing ring comprises a tube spring (e.g. tube spring 28), which is arranged in a common groove of the segment such that the tube spring applies a force to the segments in the radial direction. The at least one indicator pin is partly arranged in the groove so that it is held by the tube spring (e.g. pin stays in place since spring goes around circumferential).

    PNG
    media_image1.png
    365
    406
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Lee (US. 4,046,387).
Davison discloses the invention as claimed above but fails to disclose the at least one indicator pin comprises a slanted surface, wherein the slanted surface makes with the radial direction (R) an angle alpha > 0°. Lee discloses a pin indicator with an angle surface that is largen than 0 degrees. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the pin of Davison to have an angle surface as taught by Lee, to provide an indicator that can be seen or inserted in an opening (e.g. figures 1-2 of Lee and description of 16 and 30).
Davison and Lee disclose the claimed invention except that the angle is less than 20 degrees.  Discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle that is less than 20 degrees as a matter of design choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675